Citation Nr: 1337158	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  10-31 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for low back pain (back disability).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus, type 2.

5.  Entitlement to service connection for migraine headaches.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In May 2012, the Board remanded the Veteran's claim to schedule the Veteran for appropriate VA examinations and to forward the Veteran's description of herbicide exposure to the Compensation Service for a review of the Department of Defense inventory of herbicide operations to determine whether herbicides were used in Japan, as alleged by the Veteran, in compliance with the Adjudication Manual.  

Review of the record reflects the Veteran underwent examinations June 2012 for his knee, low back, and migraine headaches.  In addition, the Veteran's description of herbicide exposure was forwarded to the Compensation Service, and a response was provided.  The claim was then readjudciated by the RO.  Therefore, the Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides in Tachikawa or Naha Air Force Base in Japan.

2.  The Veteran's right knee disability, back disability, hypertension, and diabetes mellitus, type 2, are not causally or etiologically related to his period of active service; the Veteran's symptoms of these disabilities were not chronic in service, did not manifest to a compensable degree within one year of separation, and have not been continuous since service separation from May 1962 to May 1966.

3.  The Veteran's migraine headaches are not related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for diabetes mellitus, type 2, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

5.  The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection can also be established through application of statutory presumptions, including for chronic diseases, including arthritis, hypertension, and diabetes, when manifested to a compensable degree within year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree anytime after service.  38 C.F.R. § 3.307(a)(6) .  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 ; 38 C.F.R. §§ 3.307, 3.309.  The exclusive list of diseases which are covered by this presumption includes diabetes mellitus, type 2.  38 C.F.R. § 3.309(e) .  Significant to this case, the list does not include hypertension.  See id.   Moreover, while several new diseases that are presumptive linked herbicide exposure were added recently, including ischemic heart disease, hypertension is specifically excluded from the meaning of "ischemic heart disease" as it is not a disease of the heart.  VA Training Letter 10-04, Training Guide, p. 14.  Hence, only diabetes mellitus, type 2, will be discussed in the context of the herbicide presumption. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service Connection for Right Knee, Back, and Hypertension

The Veteran has been diagnosed with certain chronic diseases listed in 38 C.F.R. § 3.309(a) to include arthritis of the right knee and thoracolumbar spine as well as hypertensive heart disease.  Diabetes mellitus will be discussed separately below in order to also address the herbicide presumption. 

Service treatment records show that in July 1963 the Veteran dislocated his right patella doing the twist.  The Veteran's knee was re-set and placed in a cast for three weeks.  Once the cast was removed, the knee was described as swollen but asymptomatic.  

No further treatment was administered to the right knee for the duration of the Veteran's time in service.  Subsequently, at his April 1966 separation examination, the Veteran denied arthritis or rheumatism and "trick" or locked knee, providing evidence against this own claim.

Upon examination, the Veteran's right patella was described as "functionally and anatomically normal," with the examiner noting the Veteran's previous right patella dislocation from July 1963.  

Regarding his back, the Veteran sought treatment in May 1964 for sharp pain his back, specifically, his lumbar spine.  The examiner noted the Veteran reported a history of back aches as a child and that "massage seemed to relive it, but back hurts now."  The examiner noted tenderness and indicated a straight leg raise test was negative.  The Veteran was diagnosed with myositis of the low back and was advised to take prescribed medication, use heat, and rest.  While testifying at his January 2012 hearing, the Veteran was asked about this treatment record, but he could not recall any details about it.  After May 1964, the service treatment records are silent for any complaints or treatment for back pain, and at his April 1966 separation examination, the Veteran denied recurrent back pain and arthritis or rheumatism. 

Finally, service treatment records do not show any complaints, diagnoses, or treatment of hypertension, including treatment of elevated blood pressure.  In addition, at separation, the Veteran denied any high or low blood pressure, providing more evidence against his claim. 

At that time, his blood pressure reading was 137/84, which is below the threshold for hypertension for VA purposes.  See 38 C.F.R. §4.104.  Similarly, at his May 1962 enlistment examination, the Veteran's blood pressure was 138/80.  

Therefore, the service treatment records provide factual evidence against the Veteran's own claim, some facts from the Veteran himself.   

Furthermore, no evidence has been submitted to show that the Veteran's right knee and back arthritis manifested to a compensable degree within year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  The Veteran was diagnosed with degenerative arthritis of the low back and knee during the June 2012 VA examinations.  Moreover, the Veteran himself testified at his January 2012 hearing that he had not been diagnosed with arthritis of the knee or back.  Indeed, the Veteran testified that he actually had not been diagnosed with a back disability of any kind, and he only described his knee condition as "aching," providing extremely probative evidence against his claim.  

Similarly, there is no evidence in the record that the Veteran's hypertension manifested to a compensable degree within one year of service.  As noted above, service treatment records are silent for any complaint of or treatment for hypertension while in service.  Moreover, during the Veteran's hospitalization for his left knee patella in May 1966, his blood pressure was charted twice; none of the measurements meet the threshold for hypertension for VA purposes.  See 38 C.F.R. §4.104.  More recently, June 2010 VA treatment records note that the Veteran reported his blood pressure was "running high," but his blood pressure was found to be within normal limits upon examination.  

Next, continuous symptoms since separation have not been established, either through the clinical record or through the Veteran's own statements, for the Veteran's right knee disability, back disability, or hypertension.  

The Board finds that the Veteran's statements regarding the history of his symptoms are outweighed by other, more probative evidence of record.  As described, the April 1966 separation examination report did not reflect a diagnosis of any right knee disability, back disability, or hypertension, nor did the Veteran indicate such conditions in his report of medical history at that time.  

Moreover, the evidence of record shows no complaints, diagnosis, or treatment for any of his claimed disabilities until the Veteran submitted his VA disability compensation claim in September 2008, over fifty years after his separation from service.  Thus, the Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service and is therefore of more probative value than the more recent assertions made many years after service separation in the context of seeking monetary benefits.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994).

In addition, as noted above, the Veteran sought treatment for a left knee injury shortly after service, in 1966.  Significantly, during treatment, he never reported symptoms related to his right knee, in which he had experienced a very similar injury, or his other claimed musculoskeletal issue involving his back.  Such histories reported by the Veteran for treatment purposes are of more probative value than more recent assertions and histories given for VA disability compensation purposes.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  As such, the Veteran himself has provided more evidence against his own claim.

Thus, the evidence shows that the Veteran's symptoms of a right knee disability, back disability, and hypertension have not been continuous since separation.   As such, the Board finds that a preponderance of the evidence is against the claim for these issues on a presumptive basis as due to a chronic disease.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).

The Board now considers whether service connection is warranted for a right knee disability, back disability and hypertension on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042  (Fed. Cir. 1994).  As noted, the Veteran has a current right knee disability and back disability; there are also documented in-service injuries or illnesses related to his right knee and back.  Therefore, the issue of a nexus is the primary issue to consider for service connection for these disabilities on a direct basis.

In June 2012, the Veteran underwent VA examination for his knee and back.  The examiner reviewed the Veteran's claims file, administered range of motion testing, and interviewed the Veteran.  The examiner determined it was less likely than not that the Veteran's current right knee disability is related to active service, specifically to his 1963 patella dislocation, and that the evidence does not support that a chronic disabling condition occurred during active duty and continued since service.  The examiner explained that the Veteran's records demonstrate a full recovery with no complications or sequela with regard to the right knee dislocation.  The examiner also noted the Veteran's 1966 treatment of his left knee, with no complaints of right knee pain during that hospitalization.  

Regarding the Veteran's back disability, the examiner opined that it was as least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran was seen once during service for back pain with no preceding injury to the complaint.  The examiner further explained that the treatment note indicated the Veteran reported back pain since he was a child, and there was no evidence to link the Veteran's current back disability to the one time incident in 1964.  

In this regard, the Veteran himself did not link his current back symptoms to the 1964 treatment during his hearing testimony and he did not affirm that he had a current back disability at that time.  Therefore, the Veteran himself provided evidence against his own claim.

The VA examiner based the aforementioned conclusions on a review of the claims file as well as a review of the Veteran's documented and reported history to provide a conclusion with a supportive rationale.  Therefore, the opinions regarding the right knee and back disabilities provide extremely probative evidence against a finding of a nexus between the Veteran's current right knee and back disabilities and his active service.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Turning to the Veteran's hypertension, there is no evidence that the Veteran had hypertension during service.  Neither service treatment records nor the Veteran's separation physical examination reflect elevated blood pressure.  Indeed, the blood pressure readings from service treatment records do not show elevated blood pressure, including his separation examination report.  Moreover, the Veteran  himself denied blood pressure problems at separation.  

Finally, the Board acknowledges the Veteran's contention that his right knee disability, back disability, and hypertension was caused by his active service.  The Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Charles v. Principi, 16 Vet. App. 370 (2002).  However, identifying a nexus to a persistent disability involves a complex medical issue that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Therefore, the Board finds that service connection for the Veteran's right knee disability, back disability, and hypertension on a direct basis is not warranted.  

Accordingly, the Board finds that the claims for service connection for a right knee disability, back disability, and hypertension must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Diabetes Mellitus, Type 2

The Veteran contends that his current diabetes mellitus, type 2, is the result of exposure to herbicides during service when he was stationed in Okinawa, Japan.  The Veteran testified in January 2012 that, while in Japan, his duties included carrying items (such as boxes, containers, and barrels) off of planes at Naha Air Base and depositing them in bunkers.  The Veteran testified that he did not know if the boxes he carried contained herbicides, but he believed they contained hazardous materials.  The Veteran also testified that liquids from the boxes would spill on him.  Therefore, determining whether the Veteran was exposed to herbicides during service in Okinawa, Japan, is the primary issue in this case.

In compliance with the May 2012 Board decision, the Veteran's allegation of herbicide exposure was forwarded to the Compensation Service.  Unfortunately, in August 2013, the coordinator of the Joint Services Records Research Center (JSRRC) issued a formal finding that although the Veteran's personnel records showed he was assigned to 7AerlPortSq, Tachikawa Air Force Base Japan from December 20, 1962 through July 19, 1964, there was no evidence to support a claim of Agent Orange or tactical herbicide being sprayed, tested or stored at Tachikawa or Naha Air Force Base during that time period.  

Therefore, the Veteran's statements are not consistent with the findings of the JSSRC, which provide highly probative evidence against his claim, outweighing the Veteran's believe that there may be hazardous materials at the base.

In addition, neither the Veteran nor the evidentiary record provides a rationale for why herbicides, in the form of boxes, would be stored in bunkers.  The Veteran's own statements, as a whole, indicate that he himself is unsure on this point. 

Moreover, while a review of the Veteran's personnel records confirms the Veteran's assignment as an Air Passenger Specialist in Japan, a June 1964 performance evaluation report provides further evidence against the Veteran's claim.  The evaluation report specifically describes the Veteran's duties, to include the following: offloading and on-loading baggage on passenger aircraft, removing and signing for supplies on inbound aircraft, cleaning aircraft, signing forms when required, setting up outbound aircraft with supplies, delivering in flight meals to aircraft, and cleaning equipment.  The report does not indicate the management of any hazardous materials or herbicides, providing more evidence against this claim.  

Therefore, the only evidence that the Veteran was exposed to herbicides is his own lay statements to this effect, which are outweighed by more probative evidence, including documentation in his personnel file and the historical research compiled by the JSSRC.  As such, the Board finds that the Veteran was not exposed to Agent Orange or other herbicides in service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

After a review of all of the evidence, the Board also finds that symptoms of diabetes mellitus were not chronic in service; diabetes mellitus did not become manifest within one year after service separation; symptoms of diabetes mellitus were not continuous after service; and the current diabetes mellitus is not related to service. 

Service treatment records reflect no treatment of diabetes mellitus.  When examined for service separation, the Veteran's endocrine system was found to be clinically normal.  The Veteran has not described symptoms of, or treatment for, diabetes mellitus during service.  His assertions are related to claimed herbicide exposure.  Thus, the evidence does not show that symptoms of diabetes mellitus were chronic in service. 

The Veteran has not asserted that symptoms of diabetes mellitus were continuous after service or that diabetes mellitus became manifest within a year of service separation.  The first reference to diabetes mellitus in the clinical records comes in the context of the current claim, many decades after service separation.  Specifically, a December 2009 VA treatment record notes the Veteran's diabetes mellitus began three years prior to treatment, meaning, at the earliest, December 2006.  Such a prolonged period without medical complaint after service can be considered, among other factors, in the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Finally, there is no medical opinion that purports to relate current diabetes mellitus to service.  While the Veteran believes his diabetes mellitus is related to service, he has not explained the basis of this belief in any context other than his false assertion that he was exposed to herbicides in Japan.  

Therefore, the Board finds that service connection for diabetes mellitus is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert, 1 Vet. App. at 53-56 .

Service Connection for Migraine Headaches

The Veteran avers that his migraine headaches are related to active service.  In his VA Form 21-526, the Veteran indicated his migraine headaches began in April 1964, and he only identified treatment in Okinawa, Japan.  At the January 2012 hearing, the Veteran testified that had "light issues" in service and would take Tylenol or aspirin.  He indicated that his migraine headaches began during service because he could not remember having migraine headaches before service.  Regarding current symptoms, the Veteran could not recall being diagnosed with migraines, but he indicated he has an "aura, a swimming vision kind of thing."  

In a June 2012 VA headache examination, the examiner provided a diagnosis of migraine headaches.  However, the date of diagnosis was unknown.  Nevertheless, the Veteran reported that he experiences migraine headaches and treats them with Tylenol.  He indicated that if he does not catch the headaches early, they become prostrating.  The Veteran reported his last prostrating attack was more than a year prior to the examination.  The Veteran also reported developing an aura during service, described as wavy lines in his field of vision.  

Service treatment records contain no reference to an "aura."  Instead, the only documented headache symptoms appear in April 1964.  At that time, the Veteran was treated for headache and a sore throat.  He was diagnosed with sinusitis.  The remaining service treatment records are silent for any treatment, diagnoses, or complaints of migraine headaches, including the April 1966 separation examination report.  More recently, VA treatment records from September 2008 through June 2010 do not contain any diagnosis or treatment for migraine headaches. 

After a full review of the record, the Board finds that the evidence does not show a link between the Veteran's current migraine headaches and active service, including the April 1964 treatment for a headache.  

First, the June 2012 examiner opined that the Veteran's current migraine headache with aura was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran was treated once for an episode of headache in 1964 associated with sinusitis.  The examiner also noted that the Veteran's discharge did not document migraine headaches nor did more recent VA medical records from 2008.  The VA examiner therefore provided a conclusion with a supportive rationale based on a review of the claims file and the Veteran's documented and reported history, offering highly probative evidence against the Veteran's claim.  See Nieves -Rodriguez, 22 Vet. App. at 295.

Moreover, when the Veteran sought to establish medical care at the Oklahoma VA Medical Center (VAMC), after service, he did not report the onset of headaches during or soon after service, as he suggested in his June 2012 VA examination.  Indeed, the Veteran made no reference to the alleged development of an aura during service throughout his treatment at VA.  Such histories reported by the Veteran for treatment purposes are of more probative value than more recent assertions and histories given for VA disability compensation purposes.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Therefore, the Veteran himself has provided evidence against his own claim that he experienced headaches since service.

The Board has considered the Veteran's opinion that his migraine headaches are the result of his time in service.  Again, the Veteran is competent to describe symptoms he experienced, but he is not competent to provide a complex medical opinion, such as the etiology of migraine headaches to include vision impairment.  Layno, 6 Vet. App. at 470; see also Davidson, 581 F.3d at 1316 ; Jandreau, 492 F.3d at 1377.  Moreover, his own initial statements to heath care provides did not connect his current problem to service.  

Therefore, the Board finds that the most probative evidence of record does not provide a basis to establish a link between current migraine headaches and service.  Accordingly, the Board finds that a preponderance of the evidence is against the claim for entitlement to service connection for migraine headaches, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 53-56.

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As discussed below, VA has fulfilled its duties under the VCAA.

When VA receives a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For service-connection claims, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  In the present appeal, the VCAA duty to notify was satisfied by a September 2008 letter to the Veteran.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The duty to assist also includes providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In connection with the current appeal, the evidence of record includes the Veteran's service treatment records, statements in support of the claim by the Veteran and his representative, VA treatment records, and three VA examinations from June 2012.  The examinations were adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Therefore, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
  
ORDER

Entitlement to service connection for a right knee disability is denied

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus, type 2, is denied.

Entitlement to service connection for migraine headaches is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


